Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Lee Belton appeals the district court’s order accepting the magistrate judge’s recommendation to dismiss his 42 U.S.C. § 1988 (2006) action against Defendants after a 28 U.S.C. § 1915 (2006) review, and has filed a motion for appointment of counsel. We have reviewed the record and find no reversible error. Accordingly, we deny Belton’s motion for appointment of counsel and affirm the district court’s judgment. Belton v. Sexton, No. 1:13-cv-00389-DCN, 2013 WL 1624493 (D.S.C. filed Apr. 15, 2013; entered Apr. 16, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.